COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS

                                                 '

                                                 '               No. 08-13-00186-CR
 IN RE: THE STATE OF TEXAS,
                                                 '         AN ORIGINAL PROCEEDING
                               Relator.
                                                 '                    IN MANDAMUS
                                                 '



                                          JUDGMENT

       The Court has considered this cause on the State’s motion to dismiss and concludes the

motion should be granted, the order granting emergency relief be set aside, and the appeal should

be dismissed, in accordance with the opinion of this Court. We therefore dismiss the appeal. We

further order that this decision be certified below for observance.

       IT IS SO ORDERED THIS 23RD DAY OF AUGUST, 2013.



                                      ANN CRAWFORD McCLURE, Chief Justice


Before McClure, C.J., Rivera, and Rodriguez, JJ.